Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 SALES AND EARNINGS REPORTED BY J & J SNACK FOODS Pennsauken, NJ, November 6, 2014 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for its fourth quarter and year ended September 27, 2014. Sales for the fourth quarter increased 7% to $253.5 million from $237.9 million in last year’s fourth quarter. For the year ended September 27, 2014, sales increased 6% to $919.5 million from $867.7 million last year. Net earnings increased 9% to $22.2 million ($1.18 per diluted share) in this year’s fourth quarter compared to $20.3 million ($1.08 per diluted share) last year and for the year earnings increased 12% to $71.8 million ($3.82 per diluted share) from $64.4 million ($3.41 per diluted share). Operating income increased 7% to $32.9 million this year from $30.8 million in the year ago period for the fourth quarter. For the year, operating income increased 10% to $106.8 million from $97.4 million last year. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “
